Insofar as the foregoing opinion holds that by reason of the making of the hospital contract, and its approval by the board, the mining company and its surety, the State Insurance Fund, are relieved of all liability to claimant, I dissent.
I concur in holding the contract doctor and his surety liable for hospitalization, nursing, anaesthetics, serums and medicines, as found by the board. I further concur in holding decedent waived the services of the contract doctor, placing my concurrence in that respect upon the ground the instructions given by decedent to the agent of the contract doctor (the agent being the alter ego of its principal) to call another doctor were equivalent to directing the contract doctor himself to call Dr. Smith. My concurrence on this last point is based on Totton v. Long Lake Lumber Co., 61 Idaho 74, 97 P.2d 596. *Page 265